Citation Nr: 0708446	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  97-29 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for asthma prior to October 7, 1996.  

2.  Entitlement to a disability evaluation greater than 30 
percent for asthma after October 7, 1996.  

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for sinusitis.  

4.  Entitlement to an initial disability evaluation greater 
than 10 percent for residuals of a bunionectomy on the right 
foot, with arthritis.  

5.  Entitlement to an initial disability evaluation greater 
than 10 percent for residuals of a bunionectomy on the left 
foot, with arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from November 1986 to April 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1997 and July 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The veteran 
appealed a September 1999 Board decision to the United States 
Court of Appeals for Veterans Claims.  A January 2001 Court 
order granted the veteran's motion, vacating and remanding 
the Board decision.  The Board subsequently remanded the 
appeal in September 2001 and December 2005.  


FINDINGS OF FACT

1.  The veteran did not seek treatment for asthma prior to 
October 7, 1996; thus, the evidence does not support a 
finding that her asthma was manifested by paroxysms of 
asthmatic type breathing occurring several times a year.  

2.  After October 7, 1996, the veteran did not have a forced 
expiratory volume in one second (FEV-1) of 40 to 55 percent 
predicted, or; a ratio of forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC) of 40 to 45 
percent or, require at least monthly visits to a physician 
for care of exacerbations, or; intermittent (at least three 
per year) courses of systemic corticosteroids.  

3.  The veteran does not have three or more incapacitating 
episodes per year of sinusitis requiring prolonged (four to 
six weeks) antibiotic treatment or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Her 
sinusitis is not manifested by frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge, or crusting which reflects purulence.  

4.  There is no medical evidence of record to show that the 
veteran's residuals of bilateral bunionectomies could be 
characterized as moderately severe.  There is not x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  


CONCLUSIONS OF LAW

1.  The criteria for a initial compensable rating prior to 
October 7, 1996, for asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, 
Diagnostic Code (DC) 6602 (effective prior to October 7, 
1996).

2.  The criteria for a disability evaluation greater than 30 
percent after October 7, 1996, for asthma have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.97, DC 6602 (2006).  

3.  The criteria for a 30 percent rating for sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.97, DC 6513 (1996 and 2006).

4.  The criteria for a 20 percent rating for residuals of a 
right bunionectomy with arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.71a, DCs 5003, 5280, 5284 (2006).

5.  The criteria for a 20 percent rating for residuals of a 
left bunionectomy with arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.71a, DCs 5003, 5280, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Asthma

The veteran asserts that she is entitled to a compensable 
evaluation for her asthma prior to October 7, 1996.  
Additionally, she asserts that she is entitled to a 
disability evaluation greater than 30 percent after October 
7, 1996.  Her asthma is currently evaluated as 30 percent 
disabling under DC 6602, bronchial asthma.  38 C.F.R. § 4.97.  

VA promulgated new regulations for the evaluation of 
disabilities of the respiratory system, effective October 7, 
1996.  The regulatory changes address the rating criteria for 
asthma and sinusitis.  See 61 Fed. Reg. 46,728 (September 5, 
1996)(codified at 38 C.F.R. part 4).  If a law or regulation 
changes during the course of a claim or an appeal, the 
version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous criteria for sinusitis and 
asthma in the initial rating decisions and the amended 
criteria in subsequent statements of the case and 
supplemental statements of the case.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous criteria for DC 6602, a 10 percent rating 
is warranted for mild disability with paroxysms of asthmatic 
type breathing occurring several times a year with no 
clinical findings between attacks.  A 30 percent rating is 
warranted for moderate disability with frequent asthmatic 
attacks (separated by only 10-14 days) with moderate dyspnea 
on exertion between attacks.  

Prior to October 7, 1996, there was no medical evidence of 
record to show that the veteran had mild disability with 
paroxysms of asthmatic type breathing several times a year.  
The veteran did not seek medical treatment for her asthma 
from the date she left military service until October 1996.  
As there is no evidence showing the frequency of the 
veteran's asthma attacks before October 1996, her asthma does 
not meet the criteria for a compensable evaluation prior to 
October 7, 1996.  

Under the amended criteria for DC 6602, a 30 percent 
evaluation is warranted when FEV-1 is 56 to 70 percent 
predicted, or; FEV-1/FVC is 56 to 70 percent, or; the veteran 
needs daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  The next higher 
rating of 60 percent is warranted when FEV-1 is 40 to 55 
percent predicted, or; the FEV-1/FVC is 40 to 55 percent, or; 
there are at least monthly visits to a physician for required 
care of exacerbations, or; the disability requires 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The comments to the 
rating criteria indicate the intent to utilize pulmonary 
function test (PFT) results post-therapy, which is the 
standard basis for comparison of pulmonary function.  See 61 
Fed. Reg. 46,6720, 46,723 (Sept. 5, 1996).  

In June 2006, the veteran underwent a PFT.  Her FEV-1 was 98 
percent predicted and her FEV-1/FVC was 110 percent with no 
inhalers used prior to testing.  

In March 2006, the veteran underwent a VA examination.  She 
reported that cold air triggered her asthma attacks, but that 
they usually occurred randomly once or twice a month.  She 
stated that when she was ill enough to miss work, it was 
usually due to her rhinitis and sinusitis, rather than her 
asthma.  She used her Combivent inhaler to control her asthma 
attacks and an Advair inhaler twice a day as a preventative 
measure.  The veteran stated that her asthma had improved, 
and she attributed the decrease in symptoms to the addition 
of a Singulair inhaler.  The examiner noted that she had not 
needed oral steroids except for a period following sinus 
surgery in 2004.  The examiner stated that the veteran had 
excellent results with her inhalers.  

June 2004 VA treatment records indicate that the veteran's 
asthma was "very controlled" after she started using a 
Singulair inhaler in conjunction with Advair and Combivent.  

In September 2003, the veteran had a PFT.  Her FEV-1 was 108 
percent predicted and her FEV-1/FVC was 82 percent.  The 
veteran had a PFT in April 2002.  Her FEV-1 was 79 percent 
predicted and her FEV-1/FVC was 87 percent.  The veteran had 
a PFT in November 2001.  Her FEV-1 was 107 percent predicted 
and her FEV-1/FVC was 92 percent.  The veteran had a PFT in 
December 1998.  Her FEV-1 was 74 percent predicted and her 
FEV-1/FVC was 82 percent.  

There is no evidence of record that the veteran's FEV-1 has 
ever been 40 to 55 percent predicted, or that her FEV-1/FVC 
was 40 to 55 percent.  In fact, her PFT results do not meet 
the criteria for a 30 percent evaluation, which was assigned 
because she used multiple inhalers daily.  There is no 
evidence that she saw a physician monthly for care of 
exacerbations.  In fact, the evidence shows that her asthma 
was very well controlled with Advair, Singular, and 
Combivent.  The only evidence of the veteran requiring 
corticosteroids was in 2004 following sinus surgery, which 
was unrelated to her asthma.  

The veteran's asthma does not meet the criteria for a 60 
percent evaluation under the previous criteria because there 
is no evidence that the veteran had frequent attacks of 
asthma with marked dyspnea on exertion with only temporary 
relief by medication.  The veteran's medical records show 
that her inhalers controlled her asthma very well and she was 
not precluded from participating in any activity due to her 
asthma.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's asthma does not more 
closely approximate a 60 percent rating under the previous or 
amended rating criteria.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

Sinusitis

The veteran asserts that she is entitled to a higher 
evaluation for her service-connected sinusitis.  As discussed 
above, the rating criteria for sinusitis were amended 
effective October 7, 1996.  The veteran's sinusitis is 
currently evaluated as 10 percent disabling under DC 6513, 
chronic maxillary sinusitis.  38 C.F.R. § 4.97.  

Under the previous rating criteria, a 10 percent evaluation 
was warranted when sinusitis is moderate, with discharge, 
crusting, or scabbing, and infrequent headaches.  A 30 
percent evaluation was warranted when the sinusitis is 
severe, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge, or crusting 
reflecting purulence.  38 C.F.R. § 4.97 (1996).  

Under the amended rating criteria, sinusitis is evaluated 
under the General Rating Formula for Sinusitis.  A 10 percent 
evaluation is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97 
(2006).  

There is no medical evidence of record to show that the 
veteran has had an incapacitating episode of sinusitis.  
Therefore, the older criteria are not favorable to her.  
There is no medical evidence of record indicating that the 
veteran has had three or more episodes of sinusitis requiring 
prolonged antibiotic treatment.  

The veteran has not had more than six non-incapacitating 
episodes of sinusitis per year.  At her March 2006 VA 
examination, the veteran stated that she had occasional 
episodes of sinusitis or rhinitis which caused her to miss 
work.  She reported that these episodes occurred two or three 
times in the past year.  

In August 2005, the veteran reported more congestion and 
drainage.  She used a decongestant and her symptoms improved.  

In October 2004, the veteran underwent a right endoscopic 
maxillary antrostomy revision, bilateral endoscopic 
nasofrontal sinusotomy, and a bilateral endoscopic intranasal 
polypectomy.  She was also using Singulair.  Medical evidence 
shows that the surgery, in combination with her inhalers, has 
reduced the frequency of her sinusitis episodes.  

In June 2004, the veteran testified at a travel Board 
hearing.  She stated that she blew her nose constantly and 
had thick green and yellow mucous.  She reported headaches 
due to sinus problems.  She stated that sinus infections were 
less frequent than they were in the past.  

Other post-service medical records do not show that she had 
more than six non-incapacitating episodes of sinusitis per 
year.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's sinusitis does not more 
closely approximate a 30 percent rating under either set of 
rating criteria.  Overall, the medical evidence of record 
shows that her sinusitis has improved since the original 
grant of service connection.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

Residuals of bunionectomies

With regard to the veteran's claims for increased evaluations 
for residuals of bilateral bunionectomies with arthritis, she 
is currently rated by analogy at 10 percent for each foot 
under DC 5003-5280, degenerative arthritis and unilateral 
hallux valgus.  

Under DC 5003, a 10 percent rating is warranted when there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  A 20 percent rating is warranted 
where there is x-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  

The veteran does not meet the criteria for a higher 
evaluation under DC 5003 because there is no x-ray evidence 
of record that shows the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  There is no evidence of record 
to show that the veteran has ever had an incapacitating 
exacerbation due to her bunionectomies.  

Under DC 5280, a 10 percent rating is warranted when the 
hallux valgus is severe, if equivalent to the amputation of a 
great toe or when it was operated upon with resection of the 
metatarsal head.  A 10 percent evaluation is the highest 
available rating under DC 5280.  Therefore, a higher 
evaluation may not be assigned under DC 5280.  

Under DC 5284, pertaining to "other foot injuries," a 10 
percent evaluation is warranted when the disability is 
moderate.  A 20 percent evaluation is warranted when the 
disability is moderately severe.  The words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

In March 2006, the veteran underwent a VA feet examination.  
She reported pain in both feet, for which she took Mobic and 
used orthotics, which helped relive her discomfort.  The 
veteran reported missing work approximately two days per year 
due to her bilateral foot disabilities.  She reported aching 
discomfort when she was required to stand for long periods of 
time. 

Upon examination, she could get in and out of a chair without 
difficulty.  She walked with a normal gait.  Her feet were 
pronated.  The veteran had healed surgical scars dorsal 
medially on both feet where the bunions were removed and a 
healed scar dorsally over her fifth left metatarsal where an 
osteotomy was performed.  Bilaterally, her ankle dorsiflexion 
was 35 degrees, her plantar flexion and inversion were 20 
degrees each, and her eversion was 0 degrees.  Both great 
toes had a dorsiflexion of 55 degrees and a plantar flexion 
of 10 degrees, without pain.  Her feet were not tender and 
her great toes were aligned normally without deformity.  X-
rays showed that the veteran had degenerative changes on her 
right foot.  

The examiner stated that the veteran's pain would limit her 
ability to be on her feet, but this was attributed to a 
combination of the bunionectomies, pronated feet, and 
obesity.  The examiner concluded that, based upon the current 
examination and a review of the veteran's claims folder, the 
residuals of bilateral bunionectomies were "mild in both 
feet" and that there was little visible deformity, "if 
any."  

In August 2003, the veteran underwent a VA joints 
examination.  She complained of foot pain that was localized 
on the incision sites from her bunionectomies.  She had full 
ranges of motion in her feet.  She complained that her job 
required her to stand for long periods of time, and that she 
had foot pain at work.  The examiner concluded that the 
arthritic pain in her feet was a result of her 
bunionectomies.  

The veteran was treated in October 2002 for foot pain.  An x-
ray was taken which showed mild degenerative changes.  This 
is the first time degenerative changes were observed.  Prior 
to the October 2002 finding of degenerative changes, the 
medical evidence of record shows that the veteran had mild 
disability and that her bunionectomies were successful.  At 
no point during the course of her appeal does the evidence 
show that her disability was moderately severe.  Reviewing 
the evidence, the Board finds that the overall disability 
pictures for the veteran's residuals of bilateral 
bunionectomies with arthritis do not more closely approximate 
20 percent ratings.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against these claims.  
38 C.F.R. § 4.3.  

Since the present appeal arises from initial rating decisions 
which established service connection and assigned initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that the criteria for a higher evaluations have not been met 
at any time to warrant a staged rating.  Simply stated, the 
Board does not find evidence that the veteran's disability 
evaluations should be increased for any separate period based 
on the facts found during the appeal period.  The evidence of 
record from the day the veteran the veteran was discharged 
from service to the present supports the conclusion that she 
is not entitled to increased compensation during any time 
within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of extra-
schedular evaluations under 38 C.F.R. § 3.321(b).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to higher ratings for asthma, 
sinusitis, and residuals of bilateral bunionectomies with 
arthritis.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2003, the RO advised the veteran of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the RO did not provide VCAA notice prior 
to the adverse decisions on appeal, which were issued in 
January 1997 and July 1998, prior to the enactment of the 
VCAA.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, as the Board has already determined that the veteran 
has received all required VCAA notice, any defect in timing 
of the VCAA notice results in no prejudice to the veteran and 
therefore constitutes harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. 
§ 20.1102 (2005) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

The RO did not specifically ask the veteran to provide any 
evidence in her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21.  However, the Board is 
satisfied that the April 2003 VCAA notice otherwise fully 
notified the veteran of the need to give VA any evidence 
pertaining to her claim, such that there is no prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In this regard, 
the Board notes that during the hearing on appeal, there was 
specific discussion of the types of evidence which might 
support the veteran's claims.  Moreover, neither the veteran 
nor her representative has made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in a March 2006 letter, the veteran was 
informed that an effective date would be assigned if her 
claims were granted.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As noted 
above, the appeal has been remanded three times for 
evidentiary and procedural development.  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2005, September 2001, and 
September 1999 remands.  See Stegall v. West, 11 Vet. App. 
268 (1998).  



	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable evaluation prior to October 7, 1996, 
for asthma is denied.  

A disability evaluation in excess of 30 percent for asthma 
after October 7, 1996, is denied.  

A disability evaluation in excess of 10 percent for sinusitis 
is denied.  

A disability evaluation in excess of 10 percent for residuals 
of a right bunionectomy with arthritis is denied.  

A disability evaluation in excess of 10 percent for residuals 
of a left bunionectomy with arthritis is denied.  




____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


